UNITED STATES DISTRICT COURT                              EASTERN DISTRICT OF TEXAS


FRANCISCO VASQUEZ, #18623-078                  §
                                               §
versus                                         §    CIVIL ACTION NO. 4:16-CV-926
                                               §    CRIMINAL ACTION NO. 4:15CR00027-003
UNITED STATES OF AMERICA                       §

                                  ORDER OF DISMISSAL

         The above-entitled and numbered civil action was referred to United States Magistrate

Judge Kimberly C. Priest Johnson, who issued a Report and Recommendation concluding that

Francisco Vasquez’s construed Motion to Vacate, Set Aside or Correct Sentence by a Person in

Federal Custody (#1) pursuant to 28 U.S.C. § 2255 should be dismissed without prejudice. The

Report and Recommendation of the Magistrate Judge, which contains proposed findings of fact

and recommendations for the disposition of such action, has been presented for consideration, and

no objections thereto having been timely filed, the Court is of the opinion that the findings and

conclusions of the Magistrate Judge are correct, and adopts same as the findings and conclusions

of the Court.

         It is accordingly ORDERED that the Government’s motion to reconstrue pleading (Dkt.

#6) is GRANTED.

         It is further ORDERED that Francisco Vasquez’s construe Motion to Vacate, Set Aside

or Correct Sentence by a Person in Federal Custody (#1) pursuant to 28 U.S.C. § 2255 is

DISMISSED without prejudice. The dismissal of the present § 2255 motion without prejudice

does not count as a first § 2255 motion for purposes of a “second or successive” § 2255 motion.

See Castro v. United States, 540 U.S. 375, 383 (2003).
      It is further ORDERED that the Clerk of Court shall file the 18 U.S.C. § 3582(c)(2)

Motion (#1) in Criminal Number 4:15CR00027-003.

      It is finally ORDERED that all motions by either party not previously ruled upon are

DENIED.


       Signed this date
       Nov 8, 2018




                                           2
